              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00012-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
TRAVIS LINDSEY MEHAFFEY,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Petition for

Leave to File Second Petition and Memorandum in Support of Petition for

Relief under the First Step Act” [Doc. 72], which the Court construes as a

renewed motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).

      On November 9, 2020, the Court denied the Defendant’s motion for

compassionate release, concluding that the Defendant had failed to

establish an “extraordinary and compelling reason” for a sentence reduction

under § 3582(c)(1)(A)(i). [Doc. 71]. The Defendant now seeks to renew his

motion for compassionate release, citing recent court decisions as well as

new information regarding the manner in which the pandemic is being

addressed at his facility. [Doc. 72].


     Case 1:17-cr-00012-MR-WCM Document 73 Filed 01/25/21 Page 1 of 4
      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). The Court of Appeals for the Fourth Circuit has held that a

district court lacks the authority to modify a sentence except in the narrow

circumstances and procedures set forth in § 3582. See United States v.

Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).1 The Defendant has the burden

of demonstrating that he has complied with the requirements of § 3582 or

that exhaustion of such remedies would be futile. See United States v.




1   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                             2



      Case 1:17-cr-00012-MR-WCM Document 73 Filed 01/25/21 Page 2 of 4
Freshour, No. 5:06-cr-00013-KDB-DCK, No. 2020 WL 3578315, at *1

(W.D.N.C. July 1, 2020) (Bell, J.).

      The Defendant has already been denied a compassionate release. He

now seeks to renew his request, citing new information.         He has not,

however, presented this new information to the warden of his facility for

consideration. Instead, he relies on the fact that he had exhausted his

administrative remedies prior to filing his first motion for compassionate

release.     [See Doc. 72 at 2].      The language of Section 3582(c)(1)(A),

however, is clear: Before a defendant may seek a modification of his

sentence in the courts, the defendant must first exhaust all administrative

remedies or wait thirty days after submitting a request for release from the

warden without receiving any response before filing a motion for a sentence

reduction. Thus, the Defendant has not complied with the requirements of

the statute with respect to his renewed request, and the Court cannot grant

the requested relief. Accordingly, the Defendant’s renewed motion for a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) is denied without

prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Petition for

Leave to File Second Petition and Memorandum in Support of Petition for

Relief under the First Step Act” [Doc. 72], which the Court construes as a
                                         3



     Case 1:17-cr-00012-MR-WCM Document 73 Filed 01/25/21 Page 3 of 4
renewed motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), is DENIED WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                            Signed: January 25, 2021




                                           4



     Case 1:17-cr-00012-MR-WCM Document 73 Filed 01/25/21 Page 4 of 4
